The plaintiff-respondent has filed an application for permission to file a second petition for rehearing on the ground that in fact, and notwithstanding the recital of the lower court, there was no judgment of the district court entered below after the remittitur went down reversing that court and ordering judgment for defendant-appellant. The judgment of this court directing judgment below was in effect vacated by the order granting a new trial, and we hold that where that is done the order granting a new trial is appealable the same as if the judgment of the district court had been entered pursuant thereto and vacated by the order granting a new trial.
Application denied. *Page 541